DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application was filed on 5/5/2017. 

Background
A Non-Final office action examining claims 1-2, 4-10 and 16-20 was mailed on 6/18/2019 followed by a Final examining same claim was mailed on 12/27/2019. A second Non-Final and a Final office action were mailed on 5/15/2020 and 9/23/2020 in response to first RCE dated 4/27/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over of Koyata et al (US 2007/0175863) in view of Takekuma et al (US 2006/0144330) and Mauer et al (US 2014/0242731).
Regarding claim 1 and others not specifically mentioned, Koyata teaches a substrate processing system (abstract), comprising: a support to hold a wafer in a face-up orientation (12 Fig 1); a dispenser arm (27 or 26 Fig 1) movable laterally across the wafer on the support [0035], the dispenser arm supporting a delivery port (26a or 27a) to selectively dispense a liquid onto a portion of a top face of the wafer [0035]; and a monitoring system (41a or 42a Fig 1) comprising a probe movable laterally across the wafer on the support [0035]. Koyata teaches further that the probe (41a or 42a Fig 1) is secured to and moves with the dispenser arm [0035], that the monitoring system is an optical monitoring system [0038] (note the teaching of a light source and detector [0038]) and a controller configured to receive measurements from the monitoring system (44 Fig 1). 
Koyota teaches a light source and a light detector [0038] but fails to teach an optical component to carry the light from the source to the substrate and the reflected light to the detector. 
Takekuma teaches a substrate processing system (abstract) using liquid just as in an etching system of Koyata. Therefore, its teachings are directly applicable to a liquid etching apparatus of Koyota. The apparatus of Takekuma is capable of being used as an etching system when used with a liquid etchant. Also note, that the discharge head may supply a solvent capable of dissolving resist [0071] which is an etching process (removal of part of a layer or structure). In this application the solvent may be considered the etching liquid. Takekuma teaches a support to hold a wafer in a face-up orientation (71 Fig 5 [0069]); a dispenser arm (81 Fig 5) movable 
Takekuma et al teach that the optical monitoring system comprises a light source (103 Fig 5), a detector (104 and 105 Fig 5 and [0076] note that the sensor controller performs the function of detecting the signal) and an optical component to carry light from the light source (103) to the substrate and carry reflected light from the substrate to the detector (101 and 102 Fig 5 [0076] fiber optic). Takekuma teaches the optical component (101 and 102 Fig 5) comprises an optical fiber, and the probe comprises an end of the optical fiber positioned adjacent to the support (101 and 102 Fig 5 and [0076]) and a controller configured to receive measurements from the monitoring system (110 Fig 5) [0077].
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Koyata to include the optical component of an optical fiber because Koyota is silent as to how the light and signal are transferred and Takekuma demonstrates it is known to use an optical fiber for this purpose of transmitting light to and from a surface in wafer processing apparatuses.
Koyota in view of Takekuma et al do not explicitly teach that the controller is configured to measure reflected spectrum to determine composition of material the radiation reflected from and also to determine if an improper wafer type is placed on the support. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the optical detection system of Koyota to include the controller configured to compare the light signature to reference signatures and to include the CCD light detector of Mauer as the light detector because Mauer teaches that this detector may be used for endpoint detection and teaches the apparatus may be automatically controlled using the controller configured to receive signals and compare them to a reference signal. In this configuration the controller is configured to compare an initial light signature of the surface which is a function of surface composition because Mauer teaches the controller also takes a measurement prior to etching [0125]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the aspect of the controller taking a measurement prior to etching because Koyata  does not limit when measurements are taken and Mauer teaches this allows for an etching recipe to be chosen based on the substrate [0125-0126]. The ability to take a measurement prior to etching and compare to reference signals which is a function of surface composition results in the ability to determine if the initial surface composition is wrong which would result in the ability to determine if the wafer is an improper type. It is noted that Mauer generated recipe according to substrate. Therefore it routinely identifies a substrate. Therefore it would identify a substrate which should not be there. 

Regarding claim 10, Koyata teaches that the controller may determine where more etching is needed based on thickness and adjust the moving speed (this impacts the dwell time) of the port (supply nozzle 26 or 27) or a flow rate of the etchant to obtain uniform etching of the substrate [0039]. Koyata fails to teach this includes comparing the etch rate to a target etch rate. Mauer teaches the etch rate may be determined [0134] and monitored during etching [0130-0131] and that the system may adjust the recipe [0133] and that adjustments may be made based on the desired etch rate [0125]. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Koyata to include the controller that is configured to adjust dwell time or flow rate based on thickness to be further configured to do so in response to the etch rate compared to a desired etch rate because Koyata teaches these adjustments may be made to control the etching [0039] and Mauer teaches etching rate may be determined and compared to desired etch rates and adjusted when not at the desired values to obtain the desired values [0125]. This represents use of known technique (control and adjustments based on desired etch rate as taught by Mauer) to improve similar devices (controller to provide control of the substrate etching uniformity) in the same way (improved control of the substrate etching uniformity by an automated controller).


Regarding claim 19, the combination remains as applied to claim 16 above. The controller taught by Mauer and in the combination is configured to store a starting thickness [0125] and determine etch rate and endpoint [0125] & [0130]. Further the controller is configured to do this by monitoring the endpoint [0133] and the time [0132-0133] (note use of interval to indicate time) and to determine the etch rate based on the starting thickness and time [0132-0135]. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to further modify the controller of Mauer to include the determination of the etch rate using the initial thickness and the interval of time etching is performed and the end point because Mauer demonstrates this as a successful way to control the etching apparatus and determine the etch rate for use in etching process control [0134-0135] which allows for improvement in the operation of the apparatus and automation of the operation  [0126].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over of Koyata et al (US 2007/0175863) in view of Takekuma et al (US 2006/0144330) and Mauer et al (US 2014/0242731) as applied to claim 1 and further in view of  Morita et al (US 5853483).
Takekuma or Koyata remain as above fail to teach that the controller is configured to detect misplacement of the wafer on the support. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Koyota in view of Takekuma to include the controller configured to determine if the wafer is in the correct position because Morita teaches this may be done by detecting a light signal reflected off the surface (col 8, ln 39-47) and teaches that it is important to ensure the position is correct to avoid the substrate falling and being damaged (col 1, ln 24-30).

Claims 1, 10 and 16-17 are also rejected under 35 U.S.C. 103 as being unpatentable over of Koyata et al (US 2007/0175863) in view of Benvegnu et al (US 20080099443).
Regarding claim 1 and others not specifically mentioned, Koyata teaches a substrate processing system (abstract), comprising: a support to hold a wafer in a face-up orientation (12 Fig 1); a dispenser arm (27 or 26 Fig 1) movable laterally across the wafer on the support [0035], the dispenser arm supporting a delivery port (26a or 27a) to selectively dispense a liquid onto a portion of a top face of the wafer [0035]; and a monitoring system (41a or 42a Fig 1) comprising a probe movable laterally across the wafer on the support [0035]. Koyata teaches further that the probe (41a or 42a Fig 1) is secured to and moves with the dispenser arm [0035], that the monitoring system is an optical monitoring system [0038] (note the teaching of a light source and detector [0038]) and a controller configured to receive measurements from the monitoring system (44 Fig 1). 

Benvegnu et al disclose a polishing system receives one or more target parameters for a selected peak in a spectrum of light, polishes a substrate, measures a current spectrum of light reflected from the substrate while the substrate is being polished, identifies the selected peak in the current spectrum, measures one or more current parameters of the selected peak in the current spectrum compares the current parameters of the selected peak to the target parameters, and ceases to polish the substrate when the current parameters and the target parameters have a pre- defined relationship. (Abstract, para 5, 7-8, 10 and 12) 
Benvegnu et al disclose optical fiber (55 and Fig 3) for illumination and reflected light.
Benvegnu et al teach that light detector 52 can be a spectrometer. A spectrometer is basically an optical instrument for measuring properties of light, for example, intensity, over a portion of the electromagnetic spectrum. A suitable spectrometer is a grating spectrometer.  Typical output for a spectrometer is the intensity of the light as a function of wavelength (Para 57).
It would have been obvious to employ a spectrometer like the one taught by Benvegnu et al in the apparatus of Koyota in order to control etching to desired thickness.

Claims 8 and 18-19 are also rejected under 35 U.S.C. 103 as being unpatentable over of Koyata et al (US 2007/0175863) in view of Benvegnu et al (US 20080099443) as applied to claims 1, 10 and 16-17 and further in view of Mauer et al (US 2014/0242731).

As indicated before Mauer teaches that the controller takes a measurement prior to etching [0125]. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the aspect of the controller taking a measurement prior to etching because Koyata  does not limit when measurements are taken and Mauer teaches this allows for an etching recipe to be chosen based on the substrate [0125-0126]. The ability to take a measurement prior to etching and compare to reference signals which is a function of surface composition results in the ability to determine if the initial surface composition is wrong which would result in the ability to determine if the wafer is an improper type.
Similarly regarding claim 18, the combination remains as applied to claim 16 above. The controller as taught by Mauer and in the combination is configured to adjust the processing parameter for the subsequent wafer [0125] as part of the applied controller modification to improve processing [0125-0126].
Regarding claim 19, the combination remains as applied to claim 16 above. The controller taught by Mauer and in the combination is configured to store a starting thickness [0125] and determine etch rate and endpoint [0125] & [0130]. Further the controller is configured to do this by monitoring the endpoint [0133] and the time [0132-0133] (note use of interval to indicate time) and to determine the etch rate based on the starting thickness and time [0132-0135]. 
.

Claim 9 is also rejected under 35 U.S.C. 103 as being unpatentable over of Koyata et al (US 2007/0175863) in view of Benvegnu et al (US 20080099443) as applied to claims 1, and further in view of Morita et al (US 5853483).
Koyata in view of Benvegnu et al do not explicitly teach that the controller is configured to detect misplacement of the wafer on the support. 
In the same field of endeavor of substrate liquid processing apparatuses (col 1, ln 5-20), Morita teaches that in an apparatus with light supply to a substrate surface and a collector for collecting light reflected from the surface, the controller may be configured to determine if the wafer is in the correct position (col 8, ln 39-47). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Koyota in view of Benvegnu et al to include the controller configured to determine if the wafer is in the correct position because Morita teaches this may be done by detecting a light signal reflected off the surface (col 8, ln 39-47) and teaches that it is important to ensure the position is correct to avoid the substrate falling and being damaged (col 1, ln 24-30).


Response to Arguments and amendments 
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
Applicant argues that none of Koyata, Takekama or Mauer disclose the use of a spectrometer. Applicant further states as below:
The Examiner asserts that this is disclosed by Mauer. There is insufficient evidence for the Examiner’s position. The Examiner points to the “peak at t=457.” But FIG. 11 of Mauer is a graph of intensity as a function of time, not as a function of wavelength or frequency. Is the Examiner asserting that intensity as a function of time is a “spectrum”?  (Page 4)

In response it is noted that Fig 11 disclose a graph of time vs. intensity for at least three wavelengths. 
It appears that the Applicant is looking for the word spectrometer or spectrum in the rejection or the references. 
It is however noted that determination of intensity of different wavelength components in an optical radiation is the function of a spectrometer. The fact that the function is disclosed points to a spectrometer.
This office action includes an alternative rejection where spectrometer is explicitly disclosed.
Rejection stays. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716